FILED
                           NOT FOR PUBLICATION                                DEC 05 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BILLY RAY PHIFFER, an individual,                No. 12-35550

              Plaintiff - Appellant,             D.C. No. 2:10-CV-01120-SU

  v.
                                                 MEMORANDUM*
STATE OF OREGON, as being
represented by Baker County Circuit Court
and the Office of District Attorney for
Baker County, a public entity; BAKER
COUNTY DISTRICT ATTORNEY’S
OFFICE; BAKER COUNTY CIRCUIT
COURT,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                           Submitted October 6, 2014**

Before: THOMAS, Chief Judge, and D.W. NELSON and LEAVY, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Billy Ray Phiffer appeals the district court’s judgment in favor of the State

of Oregon. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      The district court did not err in dismissing Phiffer’s claim under 42 U.S.C.

§ 1983. “The Eleventh Amendment has been authoritatively construed to deprive

federal courts of jurisdiction over suits by private parties against unconsenting

States.” Seven Up Pete Venture v. Schweitzer, 523 F.3d 948, 952 (9th Cir. 2008)

(citing Seminole Tribe v. Florida, 517 U.S. 44, 54 (1996)). The Supreme Court

has held that Congress did not abrogate the States’ Eleventh Amendment immunity

in enacting § 1983. Kentucky v. Graham, 473 U.S. 159, 169 n.17 (1985) (citing

Quern v. Jordan, 440 U.S. 332 (1979)). Moreover, the State of Oregon has not

expressly waived its immunity.

      The district court did not err in dismissing Phiffer’s claims under the

American with Disabilities Act and the Rehabilitation Act. The district court

properly found the underlying actors allegedly involved in scheduling the hearing

forming the basis of Phiffer’s claims—the state court judge, court clerk, and

district attorney—were protected by judicial, quasi-judicial, and prosecutorial

immunities respectively. See In re Castillo, 297 F.3d 940, 951 (9th Cir. 2002)

(holding that “the scheduling of hearings” by a non-judicial officer was an action

entitled to absolute quasi-judicial immunity); Duvall v. Cnty. of Kitsap, 260 F.3d


                                          2
1124, 1133 (9th Cir. 2001) (“Ruling on a motion is a normal judicial

function . . . .”). As the State of Oregon can only be liable here for the actions of

the Baker County Circuit Court and the Baker County District Attorney based on

the doctrine of respondeat superior, these immunities also protect the State as all of

the underlying actors are immune from liability. See Restatement (Third) of Torts:

Apportionment Liab. § 13 cmt. b (2000) (“The vicariously liable party is liable

only for the share of plaintiff’s damages for which the tortious actor is held

liable.”)

       AFFIRMED.




                                           3